Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-4 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-4 recite a process/method for a battery pack diagnosing in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-4 are directed to method for a battery pack diagnosing comprises generating, establishing, receiving and transmitting signal of battery pack. This is achieved by: a battery pack diagnosing method (which is routinely practiced in the art with respect to generating information and communication with this data in battery testing/monitoring), establishing a communication through generating a wake up signal (this is also routinely practiced in the art) receiving and transmitting signals based on these measured quantities are also routinely practiced in the art. 

ANALYSIS
Claims 1-4 are ineligible.
Regarding independent claim 1: The generating signal of a battery pack based on a user input is done by mathematical formulae/models and establishing a communication connection according to a first communication and transmitting and receiving data through communication method which has been held to be non-patentable. This basic concept of generating/gathering/establishing data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing/establishing between communication methods are not new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-4, transmitting and receiving signal between communication methods (claims 3-4) are done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing/generating/controlling through battery pack diagnosing service are not new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-4 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-4 recites the limitations of the first two steps wherein “generating” and “establishing” are fairly broad as written and would appear to fall under human observation/inputs and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “receiving”, “controlling” & “transmitting” is also broad, wherein the broadest reasonable interpretation of “controlling/evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “controlling” implies some sort of mathematical relationship. “generating”, “transmitting” & “receiving” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a battery pack diagnosing method, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “establishing” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “when the received signal is the detailed information request signal of the battery pack, receiving the detailed information from the battery pack in response to the request and transmitting the received detailed information to the user terminal” & “receiving at least one of a control signal of the battery pack and a detailed information request signal of the battery pack from the user terminal according to the second communication method” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit.  This step is also very broad.  Under this prong, the Examiner believe that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-4 also including the step of generating, by a battery pack diagnosing device or method, a wake-up signal of a battery pack based on a user input and transmitting the wake-up signal to the battery pack; and establishing, by the battery pack diagnosing device, a communication connection according to a first communication method with the battery pack turned on based on the wake-up signal by assigning identification to, and mutually recognizing, the battery pack and the battery pack diagnosing device do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for diagnosing battery pack at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: generating, receiving, transmitting, controlling, measuring and comparing data (claims, 2-4) and the details thereof including theoretical models or equations (claim 4), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-4 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2012/0181987 A1) in view of Campbell et al. (U.S. 2014/0225620 A1). 

Regarding claim 1, Lee discloses a battery pack diagnosing 100 method as seen in Figs. 1-5 comprising: generating a wake-up signal via wake-up unit 120 of a battery pack 100 based on a user input and transmitting the wake-up signal to the battery pack 100 (see pars. 0021 & 0024-0025, wherein battery pack may comprise a BMU 110 and a wake up unit 120. In general, a BMU is driven by receiving power from a battery. When the voltage supplied from the battery drops to less than a predetermined level, the BMU enters into a shutdown mode and stops driving. In such a case, to be woken up, the BMU receives a wake-up voltage exceeding the predetermined level from a charger through an auxiliary power terminal VCC of the connector 150); establishing a communication connection (via communication terminal as disclose in par. 0019) according to a first communication method via port 1 with the battery pack turned on based on the wake-up signal (see par. 0024 wherein  the first port Port1 receives a wake-up voltage. Accordingly, the BMU 110 may be woken up when a voltage exceeding a predetermined threshold level is applied to the BMU 110 through the first port Port1); and receiving state information of the battery pack through the established communication connection (see pars. 0022-0024, wherein the BMU 110 sets the charging element 130 to an on state and the discharging element 140 to an off state, thereby charging the battery 100. In addition, when the battery pack 100 is connected to the external load 20, the BMU 110 sets the charging element 130 to an off state and the discharging element 140 to an on state).
Lee fails to disclose assigning identification to and mutually recognizing the battery pack and the process of transmitting the received state information to a user terminal according to a second communication method.  In related art, US 2014/0225620 to Campbell et al. discloses the process of assigning identification to and mutually recognizing the battery pack (see pars. 0034 & 0042, wherein a unique identification number may be associated with each battery cell 16 and stored within the memory 48. In such a configuration, the battery management unit 18 may identify a particular battery cell 16 based on the unique identification number, thereby facilitating communication between the measurement device 24 and the battery management unit 18; measurement device 24 may be configured to transmit a unique identification number to the battery monitoring unit 18 along with the AC signal indicative of the operational parameter. Consequently, the battery monitoring unit 18 may associate each received signal with a particular measurement device 24) and the step of transmitting the received state information of a battery 114 (see par. 0034) to a user terminal via terminal 60 & 62 according to a second communication method via wireless (see Fig. 1, wherein the transceiver 56 is configured to transmit information about the parameters and/or the end of life of the battery 12 to a user or an external device/remote server 62 via an antenna 60 or other suitable connection. As will be discussed in detail below, in certain embodiments, the transceiver 56 may send information via the antenna 60 or a direct connection to an external device/remote server 62 to enable the external device/remote server 62 to further process the information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of transmitting signal taught by Lee to be able to a transmitting the received state information to a user terminal according to a second communication method as taught by QuinLan. One would be motivated to make such a modification in order to implement a battery pack diagnosing device and method that may allow a user to more quickly and easily detect the state of a battery pack at a location where the battery pack is installed and/or used (see Campell’s pars. 0038 & 0042). 

    PNG
    media_image1.png
    344
    448
    media_image1.png
    Greyscale

As to claim 2, Lee discloses wherein the battery pack 100 includes a switch T1 for controlling an operation of the battery pack and the switch is turned on by the wake-up signal to turn on the battery pack (see Fig 2,  par. 0025, wherein the wake up unit 120 comprises a first transistor T1, a first resistor R1, a second transistor T.sub.2, and a second resistor R2. The first transistor T1 comprises a first electrode, a second electrode and a control electrode. The first electrode of the first transistor T1 is electrically connected to a positive electrode terminal B+ of the battery 100).
As to claim 3, Lee discloses wherein the receiving of the state information via SoC & SoH data comprises receiving a signal by which the battery pack 100 broadcasts/transmitting the state information (see par. 0032, wherein the connector 150 via  further comprises communication terminals CLOCK and DATA connected to the BMU 110. The communication terminals CLOCK and DATA comprise a clock terminal CLOCK and a data terminal DATA. When the charger 20 is connected to the connector 150, the communication terminals CLOCK and DATA allow for communication between the BMU 110 and the charger 20. For example, the communication terminals CLOCK and DATA may transmit voltage information of the battery 100 or charging control information from the BMU 110 to the charger 20).
As to claim 4, Lee fails to disclose the process of after the transmitting of the received state information to the user terminal: receiving at least one of a control signal of the battery pack and a detailed information request signal of the battery pack from the user terminal according to the second communication method when the received signal is the control signal of the battery pack, transmitting the control signal to the battery pack and when the received signal is the detailed information request signal of the battery pack, receiving the detailed information from the battery pack in response to the request and transmitting the received detailed information to the user terminal.  In related art, US 2014/0225620 to Campbell et al. discloses the process of transmitting the received state information of a battery 16 (see par. 0025) to a user terminal via terminal 62 according to a second communication method via wireless (see Fig. 4 below, wherein measurement device 24 includes a first lead 28 coupled to the positive terminal 21 of a respective battery cell 16, and a second lead 30 coupled to the negative terminal 22 of the battery cell 16. In certain embodiments, the transmitter is communicatively coupled to the first and second leads 28 and 30, and configured to output the signal indicative of the operational parameter via modulation of a power signal output by the battery cell 16); wherein the method further receiving at least one of a control signal of the battery pack and a detailed information request signal of the battery pack from the user terminal according to the second communication method when the received signal is the control signal of the battery pack (see pars. 0031 & 0038, wherein the microprocessor 44 is configured to receive a signal from the voltmeter 42 indicative of the measured voltage, and to compute the voltage based on the signal. For example, in certain embodiments, the voltmeter 42 may output an analog signal proportional to the measured voltage. In such embodiments, the microprocessor 44 may be configured to convert the analog signal into a digital signal, and to determine the voltage based on the digital signa), transmitting the control signal to the battery pack and when the received signal via antenna 60 is the detailed information request signal of the battery pack, receiving the detailed information from the battery pack in response to the request (see pars. 0038-0039) and transmitting the received detailed information to the user terminal 62 (see Fig. 4, the transceiver 56 may be configured to receive wireless signals from the transmitter 50 and/or external sources. In such embodiments, the wireless communication link between the transmitter 50 and the transceiver 56 may be bidirectional. For example, the transceiver 56 may be configured to scan for an activation signal through the antenna 60 or other suitable connection. In some embodiments, the transceiver 56 receives an activation signal, the transceiver 56 is configured to send a signal to the transmitter 50 to activate the measurement device 24. In such embodiments, if no activation signal is received, each measurement device 24 remains in a standby mode. In some embodiments, the battery monitoring system 12 may activate a standby mode (e.g., low power mode) upon receiving a standby signal from a remote device (e.g., testing device at a manufacture location) through the transceiver 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of transmitting signal taught by Lee to be able to a transmitting the received state information to a user terminal according to a second communication method as taught by Campbell. One would be motivated to make such a modification in order to implement a battery pack diagnosing device and method that may allow a user to more quickly and easily detect the state of a battery pack at a location where the battery pack is installed and/or used (see Campbell’s pars. 0039-0041). 

Claims 5-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Campbell et al. (U.S. 2014/0225620 A1) in view of Sakabe et al. (U.S. 2013/0271146 A1) and further view of Mano et al. (U.S. 2013/0132011 A1).
Regarding claim 5, Campbell et al. disclose in Fig. 4 a battery pack  diagnosing device 18 mediating signal communication between a battery pack 16 and a user terminal 62, the battery pack diagnosing device comprising: 
a first connection terminal 28, 30 (via terminal 20,22 also connect to terminals  30, 28 as seen in Fig. 4) electrically connected to at least one of the battery pack 16  and an apparatus equipped with the battery pack 16 (see pars. 0031, wherein measurement device 24 includes a voltmeter 42 electrically coupled to the first lead 28 and to the second lead 30. Because the first lead 28 is electrically connected to the positive battery terminal 21 and the second lead 30 is electrically connected to the negative battery terminal 22, the voltmeter 42 measures the voltage across the battery cell 16); a second connection terminal 52, 54  for supplying power to the battery pack diagnosing device 18; a communication unit 56 for exchanging signals with the user terminal 62 (see par. 0038, wherein the battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to transmit information about the parameters and/or the end of life of the battery 12 to a user or an external device/remote server 62 via an antenna 60 or other suitable connection to enable the external device/remote server 62 to further process the information); and a controller 58 electrically connected to the first connection terminal 28, 30, the second connection terminal 52, 54, and the communication unit 56, wherein the controller 58 generates the wake-up signal based on a user input and transmits the generated wake-up signal to the battery pack 16 through the first connection terminal 28, 30 (see pars. 0039-0043, wherein the transceiver 56 may be configured to scan for an activation signal through the antenna 60 or other suitable connection. In some embodiments, the transceiver 56 receives an activation signal, the transceiver 56 is configured to send a signal to the transmitter 50 to activate the measurement device 24 and microprocessor 58 may output the operational parameter to a display, compute the battery cell state of charge, estimate an end of life, and/or direct information to the transceiver for wirelessly transmission), and establishes communication connection according to a first communication method with the battery pack 16 turned on based on the wake-up signal and receives state information of the battery pack 16 through the established communication connection (see pars 0037-0038, wherein he battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to receive the AC signal indicative of the measured parameter by monitoring the modulation of the DC power signal. The transceiver 56 is also configured to convert the AC signal into a digital signal indicative of the value of the measured parameter, and to output the digital signal to a microprocessor 58).
Campbell et al. fail to disclose the power supply external to the battery pack and the batter pack diagnosing device and the step of a first switch for changing a communication mode with the apparatus connected to the first connection terminal based on a user input; a second switch for applying power to the battery pack diagnosing device based on a user input; a third switch for acquiring user input for transmitting a wake-up signal to the battery pack 16.
In related art, US 2013/0132011 to Mano et al. discloses power supply external to the battery pack and the batter pack diagnosing device (see pars. 0158-0165).  In related art, U.S. 2013/0271146 to Sakabe et al. discloses that a first, second and third switch via switches 202 of Fig. 7, wherein these switches are connected to terminal for input, battery power and for transmitting unit as discloses in par. 0028-0031 (see Fig. 7, pars. 0028-0029, wherein switches 202 connecting with input side terminals 203 of each battery control device 103 are electrically connected to the four batteries 101, wherein terminals 203 also connected to the communication circuit 127 to the control circuit 123 where the contents of the communication command are decoded, and processing is conducted according to the communication command contents. For example, the communication command includes a communication command for requesting a measured value of the inter-terminal voltage of the respective batteries 101, a communication command for requesting discharge operation for adjusting the charging state of the respective batteries 101, a communication command (wake up) for starting the operation of the battery control device 103, a communication command (sleep) for stopping the operation, and a communication command for requesting address setting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of battery pack diagnosing device taught by Campbell et al. to have power supply external to the battery pack and the batter pack diagnosing device as taught by Mano including a first switch for changing a communication mode with the apparatus connected to the first connection terminal based on a user input; a second switch for applying power to the battery pack diagnosing device based on a user input; a third switch for acquiring user input for transmitting a wake-up signal to the battery pack as taught by Sakabe. One would be motivated to make such a modification in order to control an operation of the battery pack, by may be turned on by the wake-up signal to turn on the battery pack or for changing a communication mode with the apparatus connected to the connection terminals (see Sakabe’s par. 0031).

    PNG
    media_image2.png
    414
    744
    media_image2.png
    Greyscale

As to claim 6, Campbell et al. disclose further comprising a display unit displaying at least one of an operation states of the battery pack diagnosing device, a communication state according to a first communication method with the battery pack 16, a communication state according to a second communication method with the user terminal, and state information of the battery pack 16 (see par. 0041, wherein The microprocessor 58 which recording states, communications that may output the operational parameter to a display, compute the battery cell state of charge, estimate an end of life, and/or direct information to the transceiver for wirelessly transmission).
As to claim 7, Campbell et al. disclose wherein the controller 58 transmits the received state information of the battery pack 16 to the user terminal through the communication unit according to a second communication method (see par. 0038, wherein the battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to receive the AC signal indicative of the measured parameter by monitoring the modulation of the DC power signal. The transceiver 56 is also configured to convert the AC signal into a digital signal indicative of the value of the measured parameter, and to output the digital signal to a microprocessor 58).
As to claim 8, Campbell et al. disclose in Fig. 4, wherein the controller 58 receives at least one of a control signals of the battery pack 16 and a detailed information request signal of the battery pack 16 from the user terminal through the communication unit (see pars. 0035-0038, wherein the battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to receive the AC signal indicative of the measured parameter by monitoring the modulation of the DC power signal. The transceiver 56 is also configured to convert the AC signal into a digital signal indicative of the value of the measured parameter, and to output the digital signal to a microprocessor 58).
As to claim 9, Campbell et al. disclose in Fig. 4, wherein the controller 58, when the received signal is the control signal of the battery pack 16, transmits the control signal to the battery pack 16through the first connection terminal 28, 30, receives an operation result according to the control signal from the battery pack 16 through the first connection terminal 28, 30, and transmits the received operation result to the user terminal 62 through the communication unit according to the second communication method (see par. 0039, wherein the battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to receive the AC signal indicative of the measured parameter by monitoring the modulation of the DC power signal. The transceiver 56 is also configured to convert the AC signal into a digital signal indicative of the value of the measured parameter, and to output the digital signal to a microprocessor 58. The transceiver 56 is configured to transmit information about the parameters and/or the end of life of the battery 12 to a user or an external device/remote server 62 via an antenna 60 or other suitable connection; a transmitter 50 configured to output the operational parameter (e.g., voltage, temperature, etc.) to the battery monitoring unit 18. As illustrated, the transmitter 50 is communicatively coupled to the first lead 28 and to the second lead 30).
As to claim 10, Campbell et al. disclose wherein the controller 58, when the received signal is the detailed information request signal of the battery pack 16, receives the detailed information from the battery pack 16 through the first connection terminal 28, 30 in response to the request and transmits the received detailed information to the user terminal 62 through the communication unit 52-56 according to the second communication method (see pars. 0039-41, wherein second communication method using the wireless communication link between the transmitter 50 and the transceiver 56 may be bidirectional wherein the battery management unit 18 includes a transceiver 56 electrically coupled to the power transmission conductors 52 and 54. The transceiver 56 is configured to receive the AC signal indicative of the measured parameter by monitoring the modulation of the DC power signal. The transceiver 56 is also configured to convert the AC signal into a digital signal indicative of the value of the measured parameter, and to output the digital signal to a microprocessor 58. The transceiver 56 is configured to transmit information about the parameters and/or the end of life of the battery 12 to a user or an external device/remote server 62 via an antenna 60 or other suitable connection; a transmitter 50 configured to output the operational parameter (e.g., voltage, temperature, etc.) to the battery monitoring unit 18. As illustrated, the transmitter 50 is communicatively coupled to the first lead 28 and to the second lead 30).
As to claim 11, Campbell et al. disclose in Figs. 2 & 4 wherein the state information of the battery pack transmitted to the user terminal according to the second communication method is displayed in a window of the user terminal (see pars. 0039-41, wherein second communication method using the wireless communication link between the transmitter 50 and the transceiver 56 may be bidirectional), and at least one of the control signals of the battery pack 16 and the detailed information request signal of the battery pack is generated based on an input to the window 20 (see par. 0041-0043, wherein The microprocessor 58 which recording states, communications that may output the operational parameter to a display, compute the battery cell state of charge, estimate an end of life, and/or direct information to the transceiver for wirelessly transmission, wherein the battery monitoring system 12 may include a communication module 19 that includes a transmitter capable of communicating through radio frequency signals, such as via a Bluetooth connection, a wireless local area network connection, a cell phone data connection (e.g., code division multiple access), or other suitable connection. In some embodiments, the battery monitoring unit 18 may initiate a diagnostic mode after a certain lapse of time. For example, in some embodiments, the battery monitoring unit 18 may enter into a diagnostic mode after a tracked time in the battery monitoring unit 18 has crossed a threshold, such as 1, 2, 3, 4, 5, or more minutes after manufacture of the battery 11).
Campbell fails to disclose a chat partner and a chat window.  However, Campbell discloses that the battery information is sent to the remote server 62 in the cloud network 112 and that the information is processed for sending notification to the user (para. 0049).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Campbell so that the notification includes a chat partner and a chat window.  This would have been done to provide live support to the user. 
Claim 12 adds the limitation wherein the chat partner includes a provider of a technical support service for the battery pack.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the battery monitoring system of Campbell, since Campbell already discloses sending notifications to the user (at para. 0049).
As to claim 13, Campbell et al. disclose further comprising a memory 48 storing at least one of an operation states of the battery pack diagnosing device , a communication state according to a first communication method with the battery pack 16, a communication state according to a second communication method with the user terminal, and state information of the battery pack 16 (see par. 0034 wherein measurement device 24 also includes a memory 48 communicatively coupled to the microprocessor 44. The memory 48 may be configured to store battery cell identification information, operational parameter history information, battery cell type information, and/or usage information. For example, a unique identification number may be associated with each battery cell 16 and stored within the memory 48).
As to claim 14, Campbell et al. disclose wherein the state information of the battery pack includes state information of a battery management system 18 (BMS) of the battery pack 16 (see pars. 0033-0035, wherein the memory 48 may be configured to store battery cell identification information, operational parameter history information, battery cell type information, and/or usage information. For example, a unique identification number may be associated with each battery cell 16 and stored within the memory 48. In such a configuration, the battery management unit 18 may identify a particular battery cell 16 based on the unique identification number, thereby facilitating communication between the measurement device 24 and the battery management unit 18).
As to claim 15, Campbell et al. & Mano et al. fail to disclose wherein the battery pack includes a switch for controlling an operation of the battery pack, and the switch is turned on by the wake-up signal to turn on the battery pack.
In related art, U.S. 2013/0271146 to Sakabe et al. discloses that a switch 202 of Fig. 7, wherein these switches are connected to terminal for input, battery power and for turned on by the wake-up signal to turn on the battery pack as discloses in par. 0028-0031 (see Fig. 7, pars. 0028-0029, wherein switches 202 connecting with input side terminals 203 of each battery control device 103 are electrically connected to the four batteries 101, wherein terminals 203 also connected to the communication circuit 127 to the control circuit 123 where the contents of the communication command are decoded, and processing is conducted according to the communication command contents. For example, the communication command includes a communication command for requesting a measured value of the inter-terminal voltage of the respective batteries 101, a communication command for requesting discharge operation for adjusting the charging state of the respective batteries 101, a communication command (wake up) for starting the operation of the battery control device 103, a communication command (sleep) for stopping the operation, and a communication command for requesting address setting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack  diagnosing device taught by Campbell et al. to have a first switch for changing a communication mode with the apparatus connected to the first connection terminal based on a user input; a second switch for applying power to the battery pack diagnosing device based on a user input; a third switch for acquiring user input for transmitting a wake-up signal to the battery pack 16 as taught by Sakabe et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to control an operation of the battery pack, by may be turned on by the wake-up signal to turn on the battery pack or for changing a communication mode with the apparatus connected to the connection terminals (see Sakabe’s par. 0031)

Response to Arguments
Applicant’s arguments with respect to above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			June 25, 2022.

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858